t c summary opinion united_states tax_court m michael stewart petitioners v commissioner of internal revenue respondent docket no 13167-04s filed date m michael stewart pro_se thomas newman for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’ sec_2001 federal_income_tax in an answer filed with the court respondent asserted an increased deficiency totaling dollar_figure the issues for decision are whether petitioner is entitled to the nonrecognition provisions of sec_1031 with respect to gain realized of dollar_figure from the sale of real_property if petitioner must recognize any portion of the realized gain of dollar_figure whether she is entitled to a theft or casualty_loss relating to the attempted reinvestment of a portion of the gain and whether petitioner is entitled to certain claimed schedule c profit or loss from business deductions background some of the facts have been stipulated and they are so found the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in san jose california petitioner and her now-deceased husband earl stewart earl purchased a condominium on date in san diego the purchase_price was approximately dollar_figure earl died on date petitioner and her husband had purchased the condominium with the intention of residing in it upon retirement however petitioner and earl did not move into the condominium and after other adjustments to social_security income itemized_deductions and a personal_exemption are computational in nature resulting from the change in adjusted_gross_income earl’s death petitioner decided to offer the condominium for rent and in fact rented it for a period of time on date petitioner sold the condominium for dollar_figure the parties agree that petitioner’s basis in the condominium was dollar_figure and petitioner’s gain on the sale was dollar_figure the proceeds of the sale of the condominium were deposited with first american exchange corporation faec as petitioner intended to purchase other_property in a like-kind_exchange pursuant to sec_1031 in a letter dated date petitioner requested through her attorney a return of the funds held by faec the letter stated among other things although it is outside the normal business practice of first american exchange corporation of california to release these funds and the release may be prohibited pursuant to paragraph of the above mentioned agreement as well as disallowed pursuant to sec_1_1031_k_-1 of the irc exchangor has determined that it is impossible for qualified_intermediary to acquire any of the identified replacement properties because they have been sold to other parties and are no longer for sale and therefore has made the above demand for the release of the funds first american exchange corporation of california is hereby held harmless from and against any and all tax_liabilities which may or may not be incurred by the exchange or due to this release or any other matters relating to the tax deferred_exchange transaction and the property or properties contained therein in a letter dated date faec advised that the funds were wired to petitioner’s account on date faec also forwarded with the letter a copy of a form_1099 to petitioner petitioner did not purchase other_property in exchange for the san diego property within days of the sale of the san diego condominium on date petitioner authorized two wire transfers of dollar_figure each from her account to the account of her cousin james f graves graves petitioner was told by graves that he was going to invest the funds in a business which would satisfy the provisions of a sec_1031 exchange petitioner received a promissory note dated date signed by graves the note reflected a promise to pay a sum of dollar_figure with a maturity_date of date and interest pincite percent petitioner believed that graves attempted to invest the funds in real_estate but was unable to do so the record reflects that the funds may have been directed to espo entertainment center llc espo in an attempt to acquire property it further appears that property was never purchased and espo went out of business in or at the date of trial petitioner had not received any return of funds from graves or from any other person or entity relating to the dollar_figure forwarded to graves the record is sparse as to the relationship between espo graves and petitioner a form k-1 partner’s share of income credits deductions etc was issued to petitioner through her revocable_living_trust reflecting negative income for a letter from a law firm in indicates that espo filed a final return for and that it was dissolved by the illinois secretary of state in petitioner also carried on an activity of publishing a visitor’s guide for the geographic area of mountain view san mateo foster city and half moon bay petitioner rented an apartment for months in san bruno while conducting this activity she also rented furniture for the apartment the cost of the furniture rental was dollar_figure petitioner incurred some interest_expense and entertainment expense relating to the activity of publishing the visitor’s guide petitioner traveled sometimes to conduct this activity but there is nothing in this record indicating the extent of the travel petitioner filed an individual federal_income_tax return for the taxable_year petitioner attached to the return a form_8824 like-kind_exchanges petitioner reported a realized gain of dollar_figure on the sale of the san diego condominium and a deferred gain of the same amount petitioner also reported on schedule c among other items rent or lease of vehicle of dollar_figure rent of dollar_figure and deductions for interest_expense of dollar_figure petitioner listed the principal business as advertising in a notice_of_deficiency respondent determined that petitioner was not entitled to defer the gain on the sale of the san diego condominium respondent determined that petitioner should recognize a dollar_figure capital_gain from the sale of the san diego condominium the notice further disallowed certain schedule c deductions as follows dollar_figure in claimed rent or lease of vehicle dollar_figure of the claimed dollar_figure rental deduction and the full amount of the dollar_figure claimed interest_deduction after the notice_of_deficiency was issued and a petition was filed respondent concluded that the notice did not accurately reflect the correct adjustments apparently some confusion was created by the return since petitioner listed other_property on schedule e supplemental income and loss and also incorrectly reported the purchase of a warehouse on form_8824 in his answer respondent claimed that the realized gain on the sale of the san diego condominium was composed of a capital_gain of dollar_figure and an ordinary gain of dollar_figure the total of these two amounts dollar_figure was reported on the return as realized but deferred gain this claimed adjustment results in a dollar_figure increase in the deficiency petitioner agrees to the correctness of this revised computation but nevertheless argues that the gain should be deferred or that she is entitled to a theft or casualty_loss i burden_of_proof discussion generally the burden_of_proof is on the taxpayer rule a under sec_7491 the burden_of_proof shifts from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability sec_7491 however where the commissioner raises a new_matter or claims an increase in the deficiency the burden_of_proof is on the commissioner rule a 77_tc_881 burris v commissioner tcmemo_2001_49 jamerson v commissioner tcmemo_1986_302 as to the adjustments set forth in the notice_of_deficiency petitioner has neither argued that the burden_of_proof should shift nor satisfied the criteria that would cause the burden_of_proof to shift as to petitioner’s alternative position that there was a theft_loss petitioner did not raise this issue until trial therefore petitioner did not satisfy the requirements of sec_7491 complied with requirements to substantiate any item and maintained records required and cooperated with reasonable requests for information documents etc and the burden_of_proof remains with petitioner as to the remaining issues given the lack of documentation and information provided by petitioner we conclude that the burden_of_proof remains with her with respect to all adjustments determined in the notice_of_deficiency as to the burden_of_proof with respect to the nonrecognition of gain including the adjustment claimed in respondent’s answer petitioner has agreed that respondent’s computation of the gain is correct and there is otherwise no factual dispute accordingly the burden_of_proof does not play a role in this regard ii sec_1031 sec_1031 provides that no gain_or_loss is recognized when business or investment_property is exchanged solely for other business or investment_property of like_kind a taxpayer must satisfy a number of technical requirements to come within the nonrecognition provisions of sec_1031 including that timing requirements are met regarding identification and receipt of replacement_property sec_1031 here there was no replacement_property and petitioner withdrew the proceeds of sale from the exchange company prior to forwarding the funds to graves petitioner does not seriously argue that she complied with the provisions of sec_1031 while she may have been misled by graves it is clear that she did not satisfy any of the provisions of sec_1031 petitioner’s intent to exchange the property and qualify for nonrecognition treatment is not sufficient to satisfy the statute see 632_f2d_1171 5th cir affg 69_tc_905 petitioner does not qualify for nonrecognition treatment and respondent is sustained on this issue iii theft_loss sec_165 provides a deduction for any loss sustained during the taxable_year not_compensated_for_by_insurance_or_otherwise under sec_165 losses of individuals are limited to losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft sec_165 provides that any loss arising from theft will be treated under sec_165 as sustained during the taxable_year in which the taxpayer discovers the loss whether a loss constitutes a theft_loss is determined by examining the law of the state where the alleged theft occurred 540_f2d_448 9th cir affg 61_tc_354 232_f2d_107 5th cir 90_tc_1248 section a of the california penal code west supp defines theft as follows every person who shall feloniously steal take carry lead or drive away the personal_property of another or who shall fraudulently appropriate property which has been entrusted to him or her or who shall knowingly and designedly by any false or fraudulent representation or pretense defraud any other person of money labor or real or personal_property is guilty of theft to support a finding of theft by false pretense in california section a of the california penal code requires intent on the part of the defrauder to obtain for himself the victim’s property people v ashley p 2d cal people v fujita cal rptr ct app people v conlon cal rptr dist ct app a theft_loss requires a criminal appropriation of another’s property edwards v bomberg supra pincite 61_tc_354 affd 540_f2d_448 9th cir harcinske v commissioner tcmemo_1984_132 the record in this case is sparse as to the circumstances in which petitioner wired graves dollar_figure the record does reveal that petitioner was given a note thus it appears that petitioner initially believed that the transaction was designed as a loan we have no information as to what grave’s intentions were with respect to the funds there is nothing in this record indicating that any civil or criminal action was taken against graves upon his failure to either invest or return the funds whether a theft occurred it is unclear whether the theft occurred at the time the funds were wired to graves or at some later time more importantly if there was a theft the record is unclear as to when petitioner discovered the theft and whether she pursued a claim for reimbursement as indicated for purposes of sec_165 a loss arising from theft is treated as sustained during the taxable_year in which the taxpayer discovers such loss sec_165 sec_1 income_tax regs see lolli v commissioner tcmemo_1996_121 further if there is a claim for reimbursement for which there is a reasonable_prospect_of_recovery the regulations require that a taxpayer claim the loss in the taxable_year in which it can be ascertained with reasonable certainty whether or not reimbursement will be received sec_1_165-1 income_tax regs as there is a total lack of evidence with respect to the existence of a theft_loss the year of discovery of any loss and any prospect of reimbursement we cannot conclude that petitioner satisfies the requirements for a theft_loss for the taxable_year respondent is sustained on this issue iv schedule c deductions sec_162 permits a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business expenses that are personal in nature are generally not allowed as deductions sec_262 a taxpayer is required to maintain records sufficient to establish the amount of his income and deductions sec_6001 sec_1 a e income_tax regs a taxpayer must substantiate his deductions by maintaining sufficient books_and_records to be entitled to a deduction under sec_162 when a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the exact amount we are generally permitted to estimate the deductible amount 39_f2d_540 2d cir we can estimate the amount of the deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis upon which the estimate can be made 85_tc_731 sec_274 supersedes the general_rule of cohan v commissioner supra and prohibits the court from estimating the taxpayer’s expenses with respect to certain items 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_274 imposes strict substantiation requirements for listed_property as defined in sec_280f gifts travel entertainment_and_meal_expenses sec_1_274-5t temporary income_tax regs fed reg date to obtain a deduction for a listed_property travel meal or entertainment expense a taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expense the time and place of the use the business_purpose of the use and in the case of entertainment the business relationship to the taxpayer of each person entertained sec_274 sec_1_274-5t temporary income_tax regs fed reg date sec_274 requires that expenses be recorded at or near the time when the expense is incurred sec_1_274-5t temporary income_tax regs fed reg date listed_property includes passenger automobiles sec_280f petitioner testified that some of the expenses in issue related to travel meals_and_lodging petitioner presented some credit card receipts and other miscellaneous and disorganized records in an attempt to substantiate the schedule c deductions in issue petitioner failed to establish that the claimed rental and interest_expenses were ordinary and necessary business_expenses paid_or_incurred during in carrying_on_a_trade_or_business with respect to travel_expenses petitioner did not satisfy the substantiation provisions of sec_274 respondent’s determination is sustained in this regard reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
